Taliaferro, J.
The ground taken for the dismissal of this appeal is, that the appeal bond was not given until the twenty-eighth day of January, 1873, the day on which the appeal was by law returnable, being the fourth Monday of that month, the appeal having been granted on motion in open court on the twentieth of November, 1872. The transcript was filed in this court on the fifth of February, 1873, the appellant, upon the certificate of the clerk of the lower court of liis inability to complete the transcript within the time required by law, obtained, on the twenty-third of January, an extension of ten days to complete it, and on the thirty-first of that month, on motion,, a further extension of five days was granted. The motion must prevail. The appellant clearly lost his right to the suspensive appeal by failing to furnish the required bond within the time required by law. The amount of bond not having been fixed by the judge, he can, not, avail himself of a devolutive appeal. C. P. article 578.
It is ordered that the appeal be dismissed at appellant’s cost.